Citation Nr: 1440186	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12 07-044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claim for service connection.

In March 2012, the Veteran requested a hearing before a Veterans Law Judge by live videoconference, but in June 2014, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VA has not conducted a medical examination.  The Veteran obtained a private medical evaluation in December 1993 diagnosing his condition as arteriosclerotic heart disease, but the evaluation does not opine as to whether his condition is connected or related to his time in service.  

The evidence of record is insufficient to decide the claim. The clarity of a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA cardiovascular examination by an appropriate medical professional.  The entire claim file, to include all electric files, must be reviewed by the examiner.

After examining the Veteran, the examiner is to answer the following questions:

a) From what cardiovascular disorder does the Veteran currently suffer?

b) Is it at least as likely as not (a 50 percent or greater probability) that any cardiovascular disorder had its onset in or is related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



